Citation Nr: 0915965	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  03-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1984 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In July 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the Veteran's 
claim can be decided.

The Veteran asserts that his hearing loss was caused by 
acoustic trauma in service.  At the July 2005 Board hearing, 
the Veteran said that, during service, he was exposed to 
noise from rifles, howitzers and explosive devices.  

At the hearing, the Veteran also testified that an 
audiological examination performed at the Dallas VAMC was 
inadequate.  The Board's September 2005 remand noted a VA 
examination report was not in the claims file and was not 
addressed in the July 2003 statement of the case or the 
October 2003 supplemental statement of the case.  The 
September 2005 remand directed that the RO attempt to obtain 
treatment records pertaining to bilateral hearing loss, 
including any examination reports from the Dallas VAMC, and 
associated such records with the claims file.  Pursuant to 
the Board's remand, the records were requested from the North 
Texas VA in April 2008.  A response received from the North 
Texas VA Health Care System in April 2008 indicated that 
there were no records on file at the Bonham VAMC.  The letter 
indicated that the Veteran apparently signed up for services 
at the Dallas VAMC but did not receive services there.  

Based upon the evidence of record, it does not appear that 
the Veteran has ever had a VA examination for the claimed 
disability of bilateral hearing loss.  Under 38 U.S.C.A. § 
5103A, VA's duty to assist includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim. Under 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination or medical opinion is deemed necessary if the 
following criteria are met: (1) The record does not include 
sufficient competent medical evidence to decide the claim; 
(2) The record includes competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of a disability; (3) The record establishes that the 
claimant suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease or another 
service-connected disability.

Additionally, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in a claim for service connection, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

A VA examination is necessary to decide the Veteran's claim.  
On remand, the Veteran should be afforded a VA examination to 
determine whether a current hearing loss disability is 
related to service.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
should be forwarded to the claims file in 
conjunction with the examination.  The 
examination report should indicate that 
the claims file was reviewed.

2.  The examiner should indicate whether 
the Veteran currently has a hearing loss 
disability as defined by 38 C.F.R. § 
3.385.  The examiner should state whether 
any current bilateral hearing loss is at 
least as likely as not (50 percent or 
greater likelihood) related to noise 
exposure during service or to the 
complaints of ear pain that were noted in 
service.  The examiner should provide a 
detailed rationale, with references to the 
record, for the opinion.

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case and afford them an 
applicable opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




